Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 23, 25, 27-28, 29, 30, 32, 34, 35, 36, 37 , 39, 41, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0181321 by Brzozowski et al. (Brzozowski).
With respect to claim 22, Brzozowski teaches a method in a Domain Name System (DNS) resolver node, comprising: 
receiving, at the resolver node, a first multicast message on a multicast interface from one of a plurality of other resolver nodes, wherein the resolver node and each one of the plurality of other resolver nodes are part of a same multicast group, the first multicast message including a first set of DNS resource records;  (Fig. 1 - 115, Paragraph 30 – receiving DNS devices listen on a multicast group upon which they receive multicast messages for the purpose of populating or update local DNS cache)
determining that the first set of DNS resource records included in the first multicast message is not included in a cache local to the resolver node; (Fig. Paragraph 30 – receiving a multicast message, a DNS device will populate or update its cache.  Populating indicating it was not initially included.)
 storing the first set of DNS resource records in the cache local to the resolver node; (Paragraph 30, 41, Fig. 5 – 501 and 503 – a receiving DNS receives a multicast message from transmitting cache. Receiver stores records in local cache )
receiving a first DNS query from a client device (Fig. 5 505, 507, 509, Paragraph 42;  client device makes query)
determining that the stored first set of DNS resource records in the cache local to the resolver node answers the first DNS query;  (Fig. 5 505, 507, 509, Paragraph 42;  client device makes query, load balancer sends to DNS device that cache based on multicast message)
generating a first answer to the first DNS query using the stored first set of DNS resource records in the cache local to the resolver node; and transmitting the generated first answer to the first DNS query to the client device. ((Fig. 5 505, 507, 509, Paragraph 42;  DNS devices replays to the client using the records stored from the multicast message)
With respect to claim 23, Brzozowski teaches the method of claim 22, further comprising: receiving a second DNS query from a second client device; determining that an answer to the second DNS query cannot be currently generated using the cache local to the resolver node; performing a recursive query with a set of one or more other authoritative name servers to obtain a second answer to the second DNS query, wherein the second answer includes a second set of DNS resource records; storing the second set of DNS resource records in the cache local to the resolver node; transmitting the second answer to the second client device; and transmitting a second multicast message to the multicast interface in which each one of the plurality of other resolver nodes are listening, the second 
With respect to claim 25, Brzozowski teaches the method of claim 23, wherein determining that the answer to the second DNS query cannot be currently generated using the cache local to the resolver node includes determining that a requested resource record is not in the cache or that a TTL value of the requested resource record has expired. (Paragraph 23, 24)
With respect to claim 27, Brzozowski teaches the method of claim 22, wherein the resolver node and each one of the plurality of other resolver nodes are part of a same data center. (Fig. 1 115)
With respect to claim 28, Brzozowski teaches the method of claim 22, wherein the resolver node and each one of the plurality of other resolver nodes are part of different data centers.(Fig. 2 resolvers can be in different data centers - 215a vs 215b)
Claims 29, 30, 32, 32, 34, 35, 36, 37 , 39, 41, and 42 are similar in scope to claims 22, 23, 25, 27-28 and are rejected based on the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 33, 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brzozowski in view of “RFC 4786 – Operation of Anycast Services” by Abley et al. (Abley).
With respect to claim 26, Brzozowski teaches the method of claim 22, but does not explicitly disclose wherein the resolver node and each one of the plurality of other resolver nodes are anycasted to a same IP address.
Abley teaches anycasting is well known in the art for DNS services in assisting with redundancy and traffic engineering (Sections 1 and 3). It would have been obvious to one of ordinary skill in the art at the time was made to have the DNS system of Brzozowski use anycast to a same IP address as taught in Abley.  One would be motivated to have this for the benefits of redundancy and improved traffic engineering as previously indicated by Abley. 
Claims 33 and 40 are similar in scope to claim 26 and are rejected based on the same rationale.

Double Patenting
The double patenting rejection is maintained as set forth in the 02/05/21 non-final office action. 

Allowable Subject Matter
Claims 24, 31 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID R LAZARO/Primary Examiner, Art Unit 2455